DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 4-7, 11-14, and 18-20 have been cancelled. Claims 1-3, 8-10, and 15-17 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 was filed after the mailing date of the non-final rejection on 11/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 8-10, and 15-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method of video decoding (video decoder, non-transitory computer readable medium), comprising: receiving a coded video bitstream including a current picture; determining whether a current block included in the current picture is coded in an intra block copy (IBC) mode; in response to determining that the current block is coded in the IBC mode, determining a number of IBC predictor candidates associated with the current block by (1) calculating a value max(M, min(MaxNumMergeCand, N)), wherein MaxNumMergeCand is equal to a number of candidates in a merge mode list, M is a predetermined integer, and N is a predetermined integer greater than M, and (2) setting the number of IBC predictor candidates to the calculated value; constructing an IBC predictor candidate list having a size corresponding to the determined number of IBC predictor candidates; selecting a block vector predictor from the IBC predictor candidate list, wherein when the size of the IBC predictor candidate list is equal to 1, a motion vector predictor index for the IBC mode is not signaled; decoding a block vector associated with the current block using the block vector predictor; and decoding the current block in accordance with the block vector.
Chang et al. (Hereafter, “Chang”) [US 2020/0336735 A1] discloses a method of encoding and decoding video data, including coding a first syntax element that specifies a value used to derive a maximum number of intra block copy merging candidates, deriving the maximum number of intra block copy merging candidates based on the value of the first sytnax element, and coding a first block of video data using intra block copy mode according to the maximum number of intra block copy merging candidates [See Chang, Abstract]. The merge data semantics are shown as below [See Chang, 0188]: six_minus_max_num_merge_cand specifies the maximum number of merging motion vector prediction (MVP) candidates supported in the tile group subtracted from 6 [See Chang, 0198]. The maximum number of merging MVP candidates, MaxNumMergeCand is derived as follows: MaxNumMergeCand=6−six_minus_max_num_merge_cand [See Chang, 0198]. The value of MaxNumMergeCand shall be in the range of 1 to 6, inclusive [See Chang, 0199].
In one example of the disclosure, video encoder 200 and video decoder 300 may be configured to code (i.e., encode and decode, respectively) a slice-level (or other level) syntax 
Chang fails to explicitly disclose in response to determining that the current block is coded in the IBC mode, determining a number of IBC predictor candidates associated with the current block by (1) calculating a value max(M, min(MaxNumMergeCand, N)), wherein MaxNumMergeCand is equal to a number of candidates in a merge mode list, M is a predetermined integer, and N is a predetermined integer greater than M, and (2) setting the number of IBC predictor candidates to the calculated value.
Hannuksela [US 2017/0085917 A1] discloses that there are disclosed various methods, apparatuses and computer program products for video encoding [See Hannuksela, Abstract]. In some embodiments the method comprises reconstructing a 360-degree panoramic source picture for inter-layer prediction; deriving an inter-layer reference picture from the 360-degree panoramic source picture, wherein the deriving comprises one or both of: upsampling at least a part of the 360-degree panoramic source picture, wherein said upsampling comprises filtering samples of a border region of the 360-degree panoramic source picture using at least partly one or more sample values of an opposite side border region and/or one or more variable values associated with one or more blocks of the opposite side border region; determining a reference region that crosses a picture boundary of the 360-degree panoramic source picture, and including in the reference region one or both of the following: one or more sample values of an opposite side border region; one or more variable values associated with one or more blocks of the opposite side border region [See Hannuksela, Abstract].
Hannuksela fails to explicitly disclose in response to determining that the current block is coded in the IBC mode, determining a number of IBC predictor candidates associated with the current block by (1) calculating a value max(M, min(MaxNumMergeCand, N)), wherein MaxNumMergeCand is equal to a number of candidates in a merge mode list, M is a predetermined integer, and N is a predetermined integer greater than M, and (2) setting the number of IBC predictor candidates to the calculated value.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482